Citation Nr: 9925360	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  96-25 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia




THE ISSUE

Entitlement to increased (compensable) evaluation for hearing 
loss in the left ear.




ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel








INTRODUCTION

The appellant served on active duty from November 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The appellant's hearing loss in the left ear is 
manifested by an average puretone threshold of 41.25, with 
speech recognition on the Maryland CNC word list of 76 
percent.  Thus, the appellant's hearing acuity is found to 
be level III in the left ear.  These findings are from a 
1995 VA examination.  More recent examination findings 
reveal level I hearing in the left ear.

2. Because the appellant's right ear is non-service-
connected, the appellant's hearing acuity is found to be 
level I in the right ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss in 
the left ear have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.321(b)(1), 4.1, 4.2, 4.3, 
4.21, 4.85, 4.87(a), Diagnostic Code (DC) 6100 (1998); 64 
Fed. Reg. 25202-25210 (May 11, 1999) (to be codified at 
38 C.F.R. § 4.85 et. seq. (1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the appellant has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
such claim.  Generally, an allegation that a service-
connected disability has increased in severity is sufficient 
to establish well groundedness.  Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  Likewise, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, such that no further assistance to 
the appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.

In adjudicating well-grounded claims, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The veteran 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to service connection has been established already and an 
increase in the disability rating is at issue, the present 
level of disability is of present concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (see 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
clinical evidence of the present level of disability is the 
November 1998 audiological examination, conducted at Family 
Hearing and Speech for the VA.  However, all pertinent 
evidence during the appeal period will be considered.

Hearing loss is the organic impairment of hearing acuity.  
38 C.F.R. § 4.87 (1998).  Under the schedular rating criteria 
that became effective December 18, 1987, the evaluation of 
auditory impairment is based on the results of controlled 
speech discrimination testing together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hz in 
each ear.  To evaluate the degree of disability from organic 
hearing acuity impairment the revised rating schedule 
establishes 11 auditory acuity levels from level I, for 
essentially normal hearing acuity, through level XI, for 
profound deafness.  38 U.S.C.A. § 1155, 1160 (West 1991); 
38 C.F.R. § 4.85 and Part 4, DCs 6100 to 6110 (1998).  

In this case it is noted that the October 1995 auditory 
examination resulted in pure thresholds and speech 
discrimination findings that equate under the schedule as 
level III in the left ear.  The veteran had a decibel loss 
average of 41 percent, and a 76 percent discrimination 
ability.  Because the appellant's impaired hearing is 
service-connected in only the left ear, in order to determine 
the percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I (in the absence of complete 
deafness in both ears).  See Boyer v. West, 12 Vet. App. 142 
(1999).  A non-compensable disability rating is assigned for 
hearing loss when hearing acuity is level I for the better 
ear and level III for the poorer ear.  38 C.F.R. § 4.85, 
4.87, DC 6100.  

It is noted that the rating criteria for diseases of the ear 
and other sense organs were amended in May 1999, effective 
beginning June 10, 1999.  Application of those revised 
criteria yields no change in the zero-percent rating for the 
appellant's hearing loss.  The rating criteria applicable to 
this case were not altered by the amendments.  Thus, it is 
possible to proceed without prejudice to the appellant.  64 
Fed. Reg. 25202-25210 (May 11, 1999) (to be codified at 
38 C.F.R. § 4.85 et. seq (1999)).

It is also noted, on review of a more recent post-service 
examination, administered at Family Hearing and Speech for 
the VA in November 1998, that audiometric findings for the 
left ear equate under the schedule to level I.  The appellant 
had a 92 percent speech discrimination rating in the left ear 
and the pure tone threshold average was 53.75 for the left 
ear.  Thus, because the non-service-connected right ear is 
assigned a level I rating, a noncompensable rating is 
properly assigned throughout the pertinent period.  It is 
also noted that these findings are similar to the private 
findings submitted.

The evaluations derived from the rating schedule are intended 
to make proper allowance for improvements by hearing aids, 
and examinations to determine such improvement are, 
therefore, unnecessary.  38 C.F.R. § 4.86 (1998).  Thus, even 
though it is currently shown that the appellant uses hearing 
aids, the payment of additional compensation for the use of 
assistive devices is inconsistent with the purpose of VA 
compensation.  See 52 Fed. Reg. 44, 118 (1987).

In view of the above, the degree of hearing impairment as 
shown by the recent medical findings does not establish a 
level of severity for which a compensable rating is warranted 
under the applicable law and regulations.  While the Board is 
sympathetic to the appellant's complaints concerning the 
practical difficulties he experiences in everyday life 
secondary to his hearing loss, the Board is constrained by a 
mechanical application of the facts in this case to the 
applicable law and regulations.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

Finally, there is nothing in the record to suggest such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  It has not been contended or 
otherwise indicated that the hearing loss results in 
hospitalization or other marked interference with employment 
beyond that contemplated by the provisions of the schedule.  
It is not shown that there is actual employment interference.  
As such, further consideration of the provisions of 38 C.F.R. 
§ 3.321 is not indicated.

Since the preponderance of the evidence is against a 
compensable rating, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).



ORDER

A compensable disability rating for hearing loss in the left 
ear is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

